Warner, Chief Justice.
This was an application to the Judge of the Superior Court for a certiorari on the ground that a Justice of the Peace of a militia district in which the petitioner did not reside, had foreclosed a laborers’ or mechanics’ lien and issued an execution. The certiorari was refused and the petitioner excepted. It does not appear in the petition that the lien fi. fa. was not to be levied on property and executed in the militia district in which the petitioner resided, or that she had filed a counter-affidavit, as required by the 1970th section of the Code, or if she had done so, that the proceedings would not have been returned and the case tried in the district in which she resided.
Let the judgment of the Court below be affirmed.